Citation Nr: 0929241	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The veteran served on active duty from February 2000 to 
November 2004.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  In July 2008, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Form DD 214 and service personnel records do 
not confirm that she engaged in combat with the enemy, nor 
are her claimed stressors related to combat.  The Veteran 
reported that while on she was on the flight deck of the USS 
Enterprise (CVN 65), she witnessed a man run through fan 
blades from an E-2 Hawk-eye.  She stated that he was cut to 
pieces and died instantly.  She reported that this incident 
occurred in 2001, a week after Thanksgiving occurred in 2001 
(November 23, 2001).  Thus, she has provided a timeframe for 
that incident (November-December 2001).  She also contends 
that she was raped in November 2000 during service.  VA 
treatment records reflect a current diagnosis of PTSD.  

On remand, the RO made a formal finding that there was 
insufficient information from the Veteran to verify the 
claimed stressors.  However, under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is required to obtain 
relevant records from a Federal department or agency, 
including records from the service department.  Indeed, VA 
may only end its efforts if it is concluded that the records 
sought do not exist or that further attempts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  If the 
records are unavailable, VA must notify the veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2008).  In this case, although the Veteran did not respond 
to the most recent August 2008 request for additional 
detailed information regarding her claimed stressors in this 
case, the Board finds that there is sufficient evidence to 
attempt verification of the purported flight deck stressor 
where a person was allegedly killed.  Therefore, verification 
of the stressor must be requested from the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as the U.S. Army Services Center for Research of Unit 
Records (USASCURR)) or other appropriate custodian of such 
records.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made through 
JSRRC or other appropriate Federal 
custodian of service department records 
to confirm the flight deck incident which 
the Veteran claims occurred in November 
or December 2001, while she was stationed 
aboard the USS Enterprise, working as a 
member of the flight deck crew.  It 
should be determined if there were any 
persons killed during that time frame.  
JSRRC should specifically indicate if 
that stressor cannot be verified.  If no 
further records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e).

2.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor(s) occurred.  Then, if such 
evidence is found to be established by 
the record, the AMC/RO should undertake 
any other indicated action to include 
scheduling the Veteran for a new VA 
examination if deemed necessary.

3.  The AMC/RO should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

